Case 1:19-cv-03377-LAP Document 85 Filed 11/05/19 Page 1 of 3

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTROMICALLY FILED
SOUTHERN DISTRICT OF NEW YORK poc ih
VIRGINIA L. GIUFFRE, {PDATE FILED: ||-$ - 14
Plaintiff,
19 Civ. 3377 (LAP)
~against-
ORDER
ALAN DERSHOWIT4,
Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

On October 24, 2019, Defendant Alan Dershowitz (hereinafter
“Defendant” or “Dershowitz”) filed a letter motion with this
Court requesting certain pre-Answer discovery that would
purportedly be of assistance to the preparation of his
forthcoming Answer and Counterclaims. (See Dershowitz Letter
Motion Seeking Pre-Answer Discovery, dated October 24, 2019
[dkt. no. 7i]). Specifically, Defendant requested that
Plaintiff Virginia Giuffre {hereinafter “Plaintiff” or
“Giuffre”) produce the transcript(s) and exhibits of Plaintiff's

deposition in Giuffre v. Maxwell, No. 15 Civ. 7433 (LAP), as

 

well as the transcript and exhibits of Plaintiff's deposition in

Edwards et al. v. Dershowitz.

 

Defendant’s request has prompted a flurry of activity in both
the above-captioned action and in Giuffre v. Maxwell, No. 15 Civ
7433 (LAP). The Court directed Defendant’s counsel to confer
with Plaintiff’s counsel on the request and invited Plaintiff's

1

 
Case 1:19-cv-03377-LAP Document 85 Filed 11/05/19 Page 2 of 3

counsel to inform the Court if he or she disagreed with the
request. (See Order re: Conferral on Pre-Answer Discovery,
dated October 25, 2019 [dkt. no. 72]). On October 30, 2019,
nonparty John Doe objected to Defendant’s request on the ground
that the request circumvented the unsealing procedures set forth

in Giuffre v. Maxwell, No. 15 Civ. 7433 {LAP). (See John Doe

 

Letter re: Pre-Answer Discovery, dated October 30, 2019 [dkt.
no. 999 in 15 Civ. 7433]). Dershowitz responded on the same
day. (Dershowitz Response to John Doe Letter, dated October 30,
2019 [dkt. no. 1001 in 15 Civ. 7433]). Shortly thereafter,
former counsel for Giuffre and counsel for Maxwell also filed
letters regarding Defendant’s request for pre-Answer discovery.
(See Maxwell Letter re: Pre-Answer Discovery, dated November 1,
2019 [dkt. no. 1002 in 15 Civ. 7433]}; (see also Giuffre Letter
re: Pre-Answer Discovery, dated November 1, 2019 [dkt. no. 1003
in 15 Civ. 7433]). Finally, after conferring with Defendant’s
counsel, Giuffre’s newly-selected counsel filed a letter |
opposing Dershowitz’s request on November 4, 2019. (Giuffre
Letter re: Pre-Answer Discovery and Audio Recording, dated
November 4, 2019 [dkt. no. 84]}.

Defendant’s request for pre-Answer discovery is denied on the

following grounds:

 
Case 1:19-cv-03377-LAP Document 85 Filed 11/05/19 Page 3 of 3

1. Defendant has not made any showing that pre-Answer
discovery is necessary - and not just helpful - to his
preparation of an Answer and/or Counterclaims.

2. Defendant has not provided the Court with any justification
for departing from the Court-ordered unsealing process in

Giuffre v. Maxwell.

 

SO ORDERED.

Dated: New York, New York
November 5, 2019

 

 

LORETTA A. PRESKA
Senior United States District Judge

 

 
